DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election both with and without traverse, which is considered to be with traverse, of Group 1 and the species that the second vessel section is configured to be a growth stage bioreactor (claim 7), that the first vessel section has a conical shape with the bottom smaller than the top and that the second vessel section is of constant diameter (claim 44) in the reply filed on Feb. 18, 2022 is acknowledged.  Claims 3 and 43 have been amended.  Claim 44 has been added.  Claims 1, 2, 9-30 and 35 have been canceled.  Accordingly, claims 3-7, 41 and 44 are examined on the merits herewith.  Claims 8, 31-34, 36-40, 42 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions, there being no allowable generic or linking claim.  In reply to Applicants’ traversal, claim 36 recites that the bioreactor is a seed stage reactor train (what kind of train?), which is a different thing than a growth stage bioreactor (claim 7).  Thus, because these are two different bioreactors, claim 36 and its dependent claims, which are, in addition, drawn to a bioproduction facility, are withdrawn.  Further, claim 36, as a combination invention, may contain the point of patentability, the linkage/connection of the various different kinds of bioreactors.  The restriction requirement is deemed proper and is made final.
Claim Objections
Claim 3 objected to because of the following informalities.  Appropriate correction is required.  All instances of the word “ media” should be changed to “medium” for proper grammar.  The bioreactor contains cells in a cell culture medium.
Claim Rejections - 35 USC § 112, (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-7, 41 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are ambiguous and indefinite, because claim 3 recites that the bioreactor has a minimum aspect ratio of greater than 0.3:1, but it cannot be determined which part of the bioreactor this aspect ratio pertains to, particularly as the bioreactor comprises three sections and may comprise more sections.  Which section or sections does this aspect ratio pertain to?  Clarification and appropriate correction are required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claims 3-5, 7, 41 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Dalian Science and Engineering University (CN 1086542 A, 1994), an English machine translation of which is referred to, as Examiner cannot read Chinese.  Dalian discloses a bioreactor for culturing yeast (which are live cells) comprising three vessel sections (four in total).  The base is narrower than the top.  The bioreactor has an agitator- an air lift agitator/mixer (the agitator may be but need not be an impeller; see paragraphs 57-58 of the specification and the term “such as”).  See Fig. (there is only 1 Figure).  The first vessel section, the settlement barrel (between the top expanding reach (8) and the lower shell (3)) is conical, with a base that is narrower than the top.  The aspect ratio of this section is 700:650 (700 mm in diameter and 650 mm in height), which yields an aspect ratio of greater than 0.3:1.  See p. 2, roughly the middle of the page, and p. 3, after Embodiment.  See claims 3 and 4.  Claim 3 is broad and does not recite which part of the bioreactor the aspect ratio pertains to.  The first vessel section is conical, with a base that is narrower than the top; see Fig. and claim 44.  The second vessel section is/can be either the top expanding reach or the lower shell.  The artisan of ordinary skill at the time that the invention was filed would have known that adding cells (in their cell culture medium) or medium would have increased the internal volume from a first volume to a second volume.  See claim 3.  The second vessel section, the top expanding reach (8) is configured to be a growth bioreactor, because it is the largest section and because the cells grow there.  See Fig.; see claim 7.  The aspect ratio of this section is 800:950 (800 mm in diameter and 950 mm in height), or 0.84, which yields an aspect ratio between 0.3 and 3.  See p. 2, roughly the middle of the page, and p. 3, after Embodiment.  See claim 5.  The second vessel section is of constant diameter; see Fig. and claim 44.  The third vessel section is the lower shell (3).  See See p. 2, roughly the middle of the page, p. 3, after Embodiment and Fig.  See claim 41.
.

Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dalian Science and Engineering University (CN 1086542 A, 1994), an English machine translation of which is referred to, as Examiner cannot read Chinese.  As discussed above, Dalian discloses a bioreactor for culturing yeast (which are live cells) comprising three vessel sections (four in total).  The base is narrower than the top.  The bioreactor has an agitator- an air lift agitator/mixer (the agitator may be but need not be an impeller; see paragraphs 57-58 of the specification and the term “such as”).  See Fig. (there is only 1 Figure).  The second vessel section, the settlement barrel (between the top expanding reach (8) and the lower shell (3)) is conical, with a base that is narrower than the top.  The aspect ratio of this section is 700:650 (700 mm in diameter and 650 mm in height), which yields an aspect ratio of greater than 0.3:1.  See p. 2, roughly the middle of the page, and p. 3, after Embodiment.  See claims 3 and 5.  Claim 3 is broad and does not recite which part of the bioreactor the aspect ratio pertains to.    The artisan of ordinary skill at the time that the invention was filed would have known that adding cells (in their cell culture medium) or medium would have increased the internal volume from a first volume to a second volume.  See claim 3.  The first vessel section is the lower shell (3).  It holds liquid cell culture medium and cells (which are biological material).  It has a diameter, a constant diameter, and an inlet port through which the cells, in a glucose-containing medium, are inoculated into the bioreactor.  The inlet port is below the water jacket.  See p. 2, roughly the middle of the page and the lower portion of the page, p. 3, after Embodiment and Fig.  See claim 6.
In view of the foregoing, a holding of obviousness is required.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.  
Examiner interviews are available via telephone, in-person, and video conferencing 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-03-02